DETAILED ACTION
Claims 1 – 20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2017/0064488 to Granzow et al. (hereinafter Granzow) and in view of US Patent Application Publication No. 2016/0065417 Sapuram et al. (hereinafter Sapuram).

Claim 1, Granzow discloses (¶46) techniques for providing and using customized resource types for machine-to-machine (M2M) communication, and it further includes:
receiving, at a service layer, a request to register information, the information defining a new custom resource type for resource instances that are stored as entries within a resource tree of the service layer; Granzow discloses (¶46) that a MTC device or infrastructure node receives a request to create a resource. The resource type of the request may be a customized resource type, and the request to create the resource include a resource reference and a content parameter. The resource reference may include a Uniform Resource Indicator (URI), a Uniform Resource Name or a Uniform Resource Locator (URL) that may be used to retrieve the data associated with the resource. The receiving MTC device generates the resource using the retrieved data, and send a response message including the content parameter to the requesting MTC device. Further, Granzow (¶72 and Fig. 6) illustrates an example of a resource tree 600 that supports customized resource types for M2M communication. Resource tree 600 may be used by MTC devices, such as MTC type UEs 115 and AP MTC devices 105 described with reference to Figs. 1-5, in MTC communications.
integrating the information into operations of the service layer, and exposing the information for discovery by other network apparatuses communicating on the network; Granzow discloses (¶46) creating customized resource type. The request to create the resource may include a resource reference and a content parameter (¶53). The MTC device may also receive a subsequent request to create a subsequent instance of the resource using previously retrieved data from the server. The resource 
Granzow does not explicitly disclose wherein the new custom resource type is one that is not currently supported by the service layer and wherein the new custom resource type comprises one or more custom defined resource attributes. However, in an analogous art, Sapuram teaches:
wherein the new custom resource type is one that is not currently supported by the service layer and wherein the new custom resource type comprises one or more custom defined resource attributes; Sapuram teaches that the user submits a cloud service order (Fig. 4, ¶104) and defines the requirements for its fulfillment and provisioning. Sapuram teaches (¶100-¶101) a cloud service consuming entity (e.g., a cloud user) can create a cloud service, the order is processed by a CSB platform. A cloud service order may be for a new resource(s) to be provisioned (e.g., a CREATE action), for terminating what has been provisioned (e.g., a DESTROY action), or for changes to existing provisioned resources (e.g., a CHANGE action or an EDIT action). Sapuram teaches (¶51) tasks implemented using the cloud services catalog and asset manager module includes automated asset discovery & sync (e.g. discover and make changes to assets in the cloud). The cloud service bus provides the unique ability to interoperate with emerging and changing standards and normalize across them from a consumer perspective (¶78).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the filing to combine receiving, at a service layer, a request to register information, the information defining a new custom resource type for resource instances that are stored as entries within a resource tree of the service layer, integrating the information into operations of the service layer, and exposing the information for discovery by other network apparatuses communicating on the network, as disclosed by Granzow, and wherein the new custom resource type is one that is not currently supported by the service layer and wherein the new custom resource type comprises one or more custom defined resource 

Claim 2, Granzow in view of Sapuram discloses all the elements of claim 1. Further, they discloses:
wherein the information comprises a resource definition document; Granzow discloses (¶8) that a machine type communication (MTC) device receives a request to create a resource, in which the resource type of the request may be a customized resource type. The request to create the resource may include a resource reference and a content parameter, and the MTC device may retrieve data associated with the resource using the resource reference. The resource reference may include, for example, a Uniform Resource Indicator (URI) or a Uniform Resource Locator (URL) that may be used by the MTC device to retrieve the data associated with the resource. 

Claim 3, Granzow in view of Sapuram discloses all the elements of claim 2. Further, they discloses:
wherein the resource definition document comprises at least one of information about the resource definition, inherited resource attributes, resource specific attributes, child resource attributes, or activation criteria; Granzow discloses (¶68) that the resource types may be defined in terms of their applicable resource attributes and permitted child resources and of their data type definitions. Granzow discloses (¶21-¶22) the resource type identifier is selected from a range of resource type identifiers known a priori to the MTC device. Additionally or alternatively, in some examples the resource reference comprises a Uniform Resource Indicator (URI), a Uniform Resource Name (URN), or a Uniform Resource Locator (URL). The resource reference includes an Extensible Markup Language (XML) Schema Definition (XSD) file, an indication of an XSD file, or a JavaScript Object Notation (JSON) Schema Definition file. 

Claim 4, Granzow in view of Sapuram discloses all the elements of claim 2. Further, they discloses:
managing the information at the service layer; Granzow discloses (¶64) that MTC devices include a common services entity (CSE) 310, which is an entity in the Service Layer that implements an M2M service logic. A CSE 310 represent an instantiation of a set of "common service functions" of the M2M environments. MTC devices may also include a network services entity (NSE) 315, which may provide services from the underlying network to the CSEs 310. 

Claim 5, Granzow in view of Sapuram discloses all the elements of claim 4. Further, they discloses:
wherein managing the information comprises at least one of retrieval, updating, removal, activation, and deactivation of the information at the service layer; Sapuram teaches (¶105) the service layer persists the fulfillment request(s) to enable subsequent processing and tracking of the service request(s). Sapuram teaches (¶100-¶101) a cloud service consuming entity (e.g., a cloud user) can create a cloud service, the order is processed by a CSB platform. A cloud service order may be for a new resource(s) to be provisioned (e.g., a CREATE action), for terminating what has been provisioned (e.g., a DESTROY action), or for changes to existing provisioned resources (e.g., a CHANGE action or an EDIT action). Sapuram teaches (¶51) tasks implemented using the cloud services catalog and asset manager module includes automated asset discovery & sync (e.g. discover and make changes to assets in the cloud). The cloud service bus provides the unique ability to interoperate with emerging and changing standards and normalize across them from a consumer perspective (¶78).

Claim 6, Granzow in view of Sapuram discloses all the elements of claim 5. Further, they discloses:
wherein activating the information triggers an authorization check at the service layer to ensure that the requestor is authorized to request activation of the information; Sapuram discloses (¶55, ¶57) broker operations module 238 of the CSB platform 202 enables customer activations (i.e., on-boarding) and deactivation; customer subscription management (e.g., subscription packages and payment authorization). A security manager module 234 of the CSB platform 202 enables various security management functionalities related to cloud services. Examples of such security management functionalities includes user security management with subscription and role-based access control that allows for multiple models of user security including user group support and password policy, single sign on and advanced security, user administration delegation to business units/departments, centralized and delegated user security administration; VPN services and firewall configuration support, VM encryption support across cloud providers, SSH key management and support for Federal, Enterprise and other custom, high security deployments.

Claim 7, Granzow in view of Sapuram discloses all the elements of claim 1. Further, they discloses:
generating a response based on an evaluation of the information at the service layer; Granzow discloses (¶82) the M2M CSE 1005 receive a create request to create a custom resource type, and attempts to retrieve an XSD file associated with the custom resource type. The trusted party 1010 receive resource reference information such as a URI/URL from the create request 1015. The M2M CSE 1005 may submit the URI for the XSD to the trusted party 1010 along with an identity for the CSE implementation ID and hardware. The trusted party 1010 may then check a database against the resource reference to determine if the XSD is known to be safe for that implementation, and generate the XSD and an indication that the XSD is safe. If the XSD is known to be unsafe for that implementation, then the trusted party 1010 generate an XSD unsafe indication or appropriate error indication. If the XSD has not been tested against the implementation, then the trusted party 1010 begins the process of having the implementation tested against the indicated XSD and generate an indication that testing is in progress, and may then send return XSD and/or XSD indication in accordance with the determinations made related to the resource reference.

Claim 8, Granzow in view of Sapuram discloses all the elements of claim 1. Further, they discloses:
wherein receiving the information at the service layer comprises receiving the information at a virtual or physical resource within the service layer; Granzow discloses (¶64) that MTC devices include a common services entity (CSE) 310, which is an entity in the Service Layer that implements an M2M service logic. Granzow discloses (¶8) that a machine type communication (MTC) device receives a request to create a resource, in which the resource type of the request may be a customized resource type. The request to create the resource may include a resource reference and a content parameter, and the MTC device may retrieve data associated with the resource using the resource reference.


Claim 9, Granzow in view of Sapuram discloses all the elements of claim 1. Further, they discloses:
wherein receiving the information at the service layer comprises receiving a first Uniform Resource Indicator (URI) at the service layer; Granzow discloses (¶8) that a machine type communication (MTC) device receives a request to create a resource, in which the resource type of the request may be a customized resource type. The request to create the resource may include a resource reference and a content parameter, and the MTC device may retrieve data associated with the resource using the resource reference. The resource reference may include, for example, a Uniform Resource Indicator (URI) or a Uniform Resource Locator (URL) that may be used by the MTC device to retrieve the data associated with the resource. Granzow discloses (¶64) that MTC devices include a common services entity (CSE) 310, which is an entity in the Service Layer that implements an M2M service logic.

Claim 10, Granzow in view of Sapuram discloses all the elements of claim 9. Further, they discloses:
downloading the information at the service layer via the first URI; Granzow discloses (¶46) that a MTC device or infrastructure node receives a request to create a resource. The resource type of the request may be a customized resource type, and the request to create the resource include a resource reference and a content parameter. The resource reference may include a Uniform Resource Indicator (URI), a Uniform Resource Name or a Uniform Resource Locator (URL) that may be used to retrieve the data associated with the resource. The receiving MTC device generates the resource using the retrieved data, and send a response message including the content parameter to the requesting MTC device.

Claim 11, Granzow in view of Sapuram discloses all the elements of claim 1. Further, they discloses:
generating corresponding schema documents at the service layer based on the information; Granzow discloses (¶9 and ¶17) generating the resource using the retrieved data comprises to validating a resource representation with respect to a cardinality, a data type and a parameter value range, and generating a binding that specifies how the response message is transported how the resource is transported in request and response messages using an M2M communication protocol associated with the first MTC device and the second MTC device. 

Claim 12, Granzow in view of Sapuram discloses all the elements of claim 11. Further, they discloses:
wherein the schema documents are stored in a repository that can be accessed only by the service layer and service layer administrators; Granzow discloses (¶77 and ¶79) the receiving MTC device 105-b may create an instance of the resource, and at block 825 the instance may be stored in a resource database. The MTC communications subsystem 900 may include an XSD repository 905 that may reside on a trusted web server.

Claim 13, Granzow in view of Sapuram discloses all the elements of claim 11. Further, they discloses:
receiving a request to register data, the data providing a one-to-one mapping for a resource associated with a third party device to the resource or resource type associated with the service layer; Sapuram discloses (¶95-¶0100) that a plurality of cloud services are registered and associated with a respective cloud service, and the catalog supports an abstraction of marketplace services and categorizations that then maps to provider specific catalog line items (¶38). The catalog has predefined metadata for service providers and services such as capacity limits, and allowed capacity configurations for CPU, memory, local storage, NAS storage etc. for different providers. These constraints are then applied at the time of solution design and architecture (¶39). For example, a VM service on Savvis (i.e. a third party) maps to vCPU, memory and local storage services (i.e. resource type) with OS templates. An integrated catalog and solution configurator provides transparency of provider capabilities and enables the customer to make the right choices from a technology, operational and management perspective.
the resource associated with the third party device being defined in accordance with a protocol which differs from a protocol by which resources associated with the service layer are defined and registering the data to the service layer; Sapuram teaches (Fig. 3B and ¶97) that cloud service catalog displays all the available infrastructure resources, and the cloud service blueprints provides application architecture blueprints to automate system deployment, configuration and maintenance across physical, virtual and cloud environments offered by cloud providers. Sapuram discloses (¶78) that the cloud service bus provides the unique ability to interoperate with emerging and changing standards within cloud and normalize (i.e. providing translation for compatibility) across them, such as for example, VMWare vCloud Director APIs, OpenStack APIs, AWS APIs, jclouds APIs, Eucalyptus APIs and CloudStack APIs. 

Claim 14, do not teach or further define over the limitations in claims 1 and 13. Therefore, claim 14 is rejected for the same rationale of rejection as set forth in claims 1 and 13.

Claim 15, Granzow in view of Sapuram discloses all the elements of claim 14. Further, they discloses:
wherein the data mapping the custom resource to at least one resource attribute of the one or more custom defined resource attributes associated with the third party device comprises one of a plurality of different indicators; Granzow discloses (Fig. 6, ¶72-¶73) a resource tree 600 that supports mapping of resource representations and customized resource types for M2M communication. Each application is mapped into a resource representation comprised of identified resources, such as standard resources defined in oneM2M. This may be generically done using one or more hierarchy levels of resources which terminate a branch. A number of different options are available for such a mapping, and Figure. 7 illustrates an example of a mapping of resource representations 700 that supports resource types for M2M communication of a LED light controller in accordance with various aspects of the present disclosure. Resource representations 700 may be used by MTC devices, such as MTC type UEs 115 and AP MTC devices 105 described with reference to FIGS. 1-6, in MTC communications. In the example of Figure. 7, a CSE base ID is provided in 705, an AE is mapped at 710, a container is mapped at 715, a content instance is mapped at 720, and content is mapped at 725.

Claim 16, Granzow in view of Sapuram discloses all the elements of claim 15. Further, they discloses:
wherein each of the plurality of indicators indicates a manner in which the service layer may retarget a request to retrieve the at least one resource attribute; Granzow discloses (Fig. 6, ¶72-¶73) a resource tree 600 that supports mapping of resource representations and customized resource types for M2M communication. Each application is mapped into a resource representation comprised of identified resources, such as standard resources defined in oneM2M. Granzow discloses (¶46) creating customized resource type. The request to create the resource may include a resource reference and a content parameter (¶53). The MTC device may also receive a subsequent request to create a subsequent instance of the resource using previously retrieved data from the server. The resource instance is stored in a database and the server may publish a topic that indicates an availability of the resource for subscription by other MTC devices (¶47 and ¶77).

Claim 17, Granzow in view of Sapuram discloses all the elements of claim 16. Further, they discloses:
evaluating if cached data responsive to the request is available for the requested resource, and if not, retargeting the received request in accordance with the indicator in the accessed data; Granzow discloses (¶46) creating customized resource type. The request to create the resource may include a resource reference and a content parameter (¶53). The MTC device may also receive a subsequent request to create a subsequent instance of the resource using previously retrieved data from the server. The resource instance is stored in a database and the server may publish a topic that indicates an availability of the resource for subscription by other MTC devices (¶47 and ¶77).

Claim 18, Granzow in view of Sapuram discloses all the elements of claim 17. Further, they discloses:
wherein the plurality of indicators comprises a first indicator indicating that a service layer is to retrieve a resource one time only and save it for future use, a second indicator indicating that a service layer is to retrieve a resource each time a request to retrieve the resource is received, a third indicator indicating that a service layer is to retrieve a resource upon the occurrence of an event, and a fourth indicator indicating that a service layer is to retrieve a resource periodically; Granzow discloses the resource instance is stored in a database and the server may publish a topic that indicates an availability of the resource for subscription by other MTC devices (¶47 and ¶77). Granzow discloses (¶79) the MTC communications subsystem 900 may include an XSD repository 905. Upon receiving a create request at a first MTC device from a second MTC device for a custom resource type, the first MTC device may access the custom XSD repository to obtain an XSD file that may be used by code generator to generate CSE code for the custom resource type (¶80).

Claim 19, Granzow in view of Sapuram discloses all the elements of claim 17. Further, they discloses:
receiving a response with data for the requested resource attribute and saving the data for future use; Granzow discloses (¶46) creating customized resource type. The request to create the resource may include a resource reference and a content parameter (¶53). The MTC device may also receive a subsequent request to create a subsequent instance of the resource using previously retrieved data from the server. The resource instance is stored in a database and the server may publish a topic that indicates an availability of the resource for subscription by other MTC devices (¶47 and ¶77).

Claim 20, Granzow in view of Sapuram discloses all the elements of claim 17. Further, they discloses:
the data comprises a data model mapping document, the data model mapping document being registered to the service layer; Sapuram discloses (¶41) that several data model mapping documents such as cloud adoption scenarios, solutions designs, scenario dashboards and service package templates (¶37) are registered and saved at the service layer to quickly operationalize an enterprise CSB solution.

Response to Arguments

Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, filed on 04/23/2021 with respect to Claims 1-20 have been fully considered and they are NOT persuasive. Hence the 35 USC § 103 rejection is maintained.
In response to applicant’s argument, “the Office Action does not explain how or where Sapuram discloses that the cloud service orders are for a new custom resource type (e.g., including one or more custom defined resource attributes) that is not currently supported by the service layer, as presently claimed by Applicant,” the Office notes that Sapuram CLEARLY discloses implementing the fulfillment of cloud services orders (¶100-¶101) which includes aggregating, integrating or customizing cloud services (¶51). The need of customizing cloud services to fulfill a cloud service orders means that the current solution offerings of the service layer are unable to support the incoming cloud service orders and therefore a modification or customization is required by the CSB platform to fulfill the orders for a new custom resource/service. This customization of cloud data center solutions may vary from simple changes to existing resources in cloud services catalog and asset manager, or modifications of provisioned resources, or translating and normalizing between various standards (¶51, ¶78, ¶101). The cloud service bus (Fig. 4) uses an adapter architecture pattern to integrate with service providers and this enables customization of existing solutions to fulfill new cloud service orders by connecting with third party services, and the automation and provisioning of resources across cloud service providers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 - If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. A. K./
Examiner, Art Unit 2456

/RICHARD G KEEHN/Primary Examiner, Art Unit 2456